UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):December 22, 2014 MOBILESMITH, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32634 95-4439334 (Commission File Number) (IRS Employer Identification No.) 5400 Trinity Road, Suite 208 Raleigh, North Carolina (Address of Principal Executive Offices) (Zip Code) (855)516-2413 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 22, 2014, Mr. Shlomo Elia notified our board of directors, or the Board, that he would resign from the Board effective December 31, 2014 in order to pursue other business interests and not as the result of any disagreement with us.Mr. Elia has been a member of the Board since November 2006. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 23, 2014 By: /s/ Gleb Mikhailov Name: Gleb Mikhailov Title: Chief Financial Officer 3
